Form                                                                                       https://app1.jubileepro.com/Forms/CACB_Plan_2017/55857?formId=193
           Case 6:20-bk-16950-MH                          Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15                                                   Desc
                                                           Main Document    Page 1 of 8




          Attorney or Party Name, Address, Telephone & FAX Numbers, State                 FOR COURT USE ONLY
          Bar Number & Email Address

          Dennis Rasmussen
          Bar Number: 153479
          680 East Colorado Street, 2nd Floor Suite 180
          Pasadena, CA 91101
          Phone: (626) 412-4055
          Email: dennisrasmussen@realestatelawcenter.org




          ❑    Debtor appearing without attorney
          ✔
          ❑    Attorney for Debtor

                                                     UNITED STATES BANKRUPTCY COURT
                                              CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION

          List all names (including trade names) used by Debtor within the last          CASE NUMBER: ############
                                                                                                      2:20-bk-16950-MH               6:20-bk-16950-MH
          8 years.
                                                                                         CHAPTER 13
          In re:

          Castillo Jr, Luis
                                                                                                                CHAPTER 13 PLAN
                                                                                                                  ❑ Original
                                                                                                                  ✔ Amended*
                                                                                                                  ❑
                                                                                                  *list below which sections have been changed:

                                                                                                             [FRBP 3015(b); LBR 3015-1]
                                                                                         11 U.S.C. SECTION 341(a) CREDITORS’ MEETING:
                                                                                         Date: 12/02/2020
                                                                                         Time: 8:00 AM
                                                                                         Address: By video conferencing



                                                                                         PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                                         Date: 01/07/2021
                                                                                         Time: 11:00 AM
                                                                                         Address: 3420 Twelfth Street


                                                                          Debtor(s).


                             “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
                      “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.



                       This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

         April 2019                                                                 Page 1                                         F 3015-1.01.CHAPTER13.PLAN




1 of 8                                                                                                                                                         18/11/2020, 17:10
Form                                                                                         https://app1.jubileepro.com/Forms/CACB_Plan_2017/55857?formId=193
            Case 6:20-bk-16950-MH                           Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15                                                   Desc
                                                             Main Document    Page 2 of 8


         Part 1: PRELIMINARY INFORMATION
         TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This Chapter 13
         Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan does not indicate that the option is
         appropriate, or permissible, in your situation. A Plan that does not comply with local rules and judicial rulings may not be confirmable. You should read
         this Plan carefully and discuss it with your attorney if you have one. If you do not have an attorney, you may wish to consult one.

         TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may be affected by this Plan. Your claim may be reduced, modified, or
         eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If you do not have an attorney, you may wish to
         consult one.

         PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

         If you oppose this Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file a written objection to confirmation of the
         Plan at least 14 days before the date set for the hearing on confirmation. However, the amounts listed on a proof of claim for an allowed secured or
         priority claim control over any contrary amounts listed in the Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to
         confirmation is filed. See FRBP 3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
         3002(a).

         Defaults will be cured using the interest rate set forth below in the Plan.

         The following matters may be of particular importance to you:

         Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If an item is checked as “Not
         Included,” if both boxes are checked, or neither box is checked, the item will be ineffective if set out later as a provision in this Plan.

           1.1   Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B and/or Section IV (11 U.S.C. §
                 506(a) and (d)):
                  ❑     Included    ✔
                                    ❑    Not Included

           1.2   Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section IV (11 U.S.C. § 522(f)):
                  ❑     Included    ✔
                                    ❑    Not Included

           1.3   Less than full payment of a domestic support obligation that has been assigned to a governmental unit, pursuant to 11 U.S.C.
                 §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a term of 60 months:
                  ❑     Included    ✔
                                    ❑    Not Included

           1.4   Other Nonstandard Plan provisions, set out in Section IV:
                  ❑     Included    ✔
                                    ❑    Not Included

         ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM, EXCEPT AS
         PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a discharge of debts to the extent specified
         in 11 U.S.C. § 1328.

         Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other than as provided by law or
         order of the court.

         Part 2: PLAN TERMS
         Debtor proposes the following Plan terms and makes the following declarations:

         Section I. PLAN PAYMENT AND LENGTH OF PLAN
                                                                                                                                                              th   th
           A.    Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed. If the payment due date falls on the 29 , 30 , or
                   st                                        st
                 31 day of the month, payment is due on the 1 day of the following month (LBR 3015-1(k)(1)(A)).

                       Payments by Debtor of:

                            $1,162.47       per month for months        1     through      60     totaling          $69,748.20             .


                         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

          April 2019                                                                   Page 2                                        F 3015-1.01.CHAPTER13.PLAN




2 of 8                                                                                                                                                                  18/11/2020, 17:10
Form                                                                                           https://app1.jubileepro.com/Forms/CACB_Plan_2017/55857?formId=193
           Case 6:20-bk-16950-MH                              Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15                                                    Desc
                                                               Main Document    Page 3 of 8


                                              per month for months        61    through      84     totaling                                   .

                      For a total plan length of      84    months totaling             $69,748.20             .

          B.    Nonpriority unsecured claims.

                      The total amount of estimated non-priority unsecured claims is               $0.29           .

                      1.     Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority unsecured claims that are
                             not separately classified (Class 5) will be paid pro rata per the option checked below. If both options below are checked, the option
                             providing the largest payment will be effective.

                              a.   ✔
                                   ❑   “Percentage” plan: 0.34 % of the total amount of these claims, for an estimated total payment of                  $0.29      .

                              b.   ❑   “Residual” plan: The remaining funds, after disbursements have been made to all other creditors provided for in this Plan,
                                       estimated to pay a total of                      and          to claims in Class 5. The amount distributed to Class 5
                                       claims may be less than the amount specified here depending on the amount of secured and priority claims allowed.

                      2.     Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made
                             in at least the greater of the following amounts:

                              a.   the sum of         $0.29           , representing the liquidation value of the estate in a hypothetical Chapter 7 case under 11
                                   U.S.C. § 1325(a)(4), or

                              b.   if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of                               $0.29        ,
                                   representing all disposable income payable for 60 months under the means test.

          C.    Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during the Plan term within 14 days
                of filing the return and, unless the Plan provides 100% payment to nonpriority unsecured creditors (Class 5), will turn over to the Chapter 13
                Trustee all federal and state income tax refunds received for the term of the plan. The Debtor may retain a total of $500 of the sum of the
                federal and state tax refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee or
                directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of payments stated in Section I.A.,
                above. The refunds are pledged to the plan in addition to the amounts stated in Section I.A. and can be used by the Chapter 13 Trustee to
                increase the percentage paid to general unsecured creditors without further order of the Bankruptcy Court.

          D.    In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1(c), the Chapter 13 Trustee is
                authorized, but not required, to commence paying those charges 90 days after that notice is filed, unless within that time the Debtor contests
                those charges by filing a motion to determine payment under FRBP 3002.1(e) or agrees to pay those charges by filing a motion to modify this
                Plan.

          E.    Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim secured by personal property
                where such security interest is attributable to the purchase of such property and preconfirmation payments on leases of personal property
                whose allowed claim is impaired by the terms proposed in this Plan. Debtor must make preconfirmation adequate protection payments and
                preconfirmation lease payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:

                                                                                                                            Last 4 Digits of
                           Creditor/Lessor Name                                Collateral Description                                                    Amount
                                                                                                                              Account #

                 Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the date of filing of the case.
                 The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s) and/or preconfirmation lease payment from Debtor's Plan
                 Payment and disburse the adequate protection payment or preconfirmation lease payment to the secured creditor(s) at the next disbursement
                 or as soon as practicable after the payment is received and posted to the Chapter 13 Trustee’s account. The Chapter 13 Trustee will collect
                 his or her statutory fee on all receipts made for preconfirmation adequate protection payments or preconfirmation lease payments.

          F.    Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the ordinary course of business
                pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

          G.    The Chapter 13 Trustee is authorized to disburse funds after the date Plan confirmation is announced in open court.

          H.    Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the appropriate taxing authorities.


                           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

         April 2019                                                                     Page 3                                         F 3015-1.01.CHAPTER13.PLAN




3 of 8                                                                                                                                                                  18/11/2020, 17:10
Form                                                                                           https://app1.jubileepro.com/Forms/CACB_Plan_2017/55857?formId=193
               Case 6:20-bk-16950-MH                          Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15                                                  Desc
                                                               Main Document    Page 4 of 8


          I.       Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable after the date of the filing of
                   the bankruptcy petition.

          J.       If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that creditor on that lien until the
                   Plan confirmation order is entered.

          K.       Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property that secures claims paid under
                   the Plan.

         Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:
               Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment of claims as follows:

               A. ORDER OF PAYMENT OF CLAIMS:

                   1st     If there are Domestic Support Obligations, the order of priority will be:

                                (a) Domestic Support Obligations and the Chapter 13 Trustee’s fee not exceeding the amount accrued on Plan Payments made to
                                    date;

                                (b) Administrative expenses (Class 1(a)) until paid in full;

                           If there are no Domestic Support Obligations, the order of priority will be:

                                (a) The Chapter 13 Trustee’s fee not exceeding the amount accrued on Plan Payments made to date;

                                (b) Administrative expenses (Class 1(a)) until paid in full.

                   2nd Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims until paid in full except as otherwise
                       provided in this Plan.

                   3rd     Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment will be made on nonpriority
                           unsecured claims until all the above administrative, secured and priority claims have been paid in full unless otherwise provided in this
                           Plan.

               B. CLASSIFICATION AND TREATMENT OF CLAIMS:

                                                                                     CLASS 1

                              ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507
          Class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than in full must be agreed to in
          writing by the holder of each such claim and specifically addressed in Section IV.D.

          Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any allowed administrative expense,
          controls over any contrary amount listed below.

                                                                      AMOUNT OF                   INTEREST                                  TOTAL
                               CATEGORY
                                                                    PRIORITY CLAIM               RATE, if any                              PAYMENT

         a. Administrative Expenses

         (1) Chapter 13 Trustee’s Fee – estimated at 11% of all payments to be made to all classes through this Plan.

         (3) Chapter 7 Trustee's Fees                                               $0.00                                                                        $0.00

         b. Other Priority Claims

         c.     Domestic Support Obligations that have been assigned to a governmental unit and are not to be paid in full in the Plan pursuant to 11
                U.S.C. §1322(a)(4) (this provision requires that payments in Part 2 Section I.A. be for a term of 60 months)
                (specify creditor name):



                                                                                     CLASS 2


                          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

         April 2019                                                                    Page 4                                         F 3015-1.01.CHAPTER13.PLAN




4 of 8                                                                                                                                                             18/11/2020, 17:10
Form                                                                                         https://app1.jubileepro.com/Forms/CACB_Plan_2017/55857?formId=193
           Case 6:20-bk-16950-MH                            Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15                                                   Desc
                                                             Main Document    Page 5 of 8


                        CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR’S PRINCIPAL RESIDENCE
                           ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE
         Check one.

            ❑     None. If “None” is checked, the rest of this form for Class 2 need not be completed.

            ✔
            ❑     Debtor will maintain and make the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. Unless otherwise ordered by the court, these
                  payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will cure the prepetition
                  arrearages, if any, on a listed claim through disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated.

                      The arrearage amount stated on a proof of claim controls over any contrary amount listed below.

                                                                                                                                                             POST-
                                                        LAST 4                                                   ESTIMATED                                 PETITION
                                                                        AMOUNT OF                                                      ESTIMATED
                                                       DIGITS OF                               INTEREST           MONTHLY                                 MORTGAGE
                 NAME OF CREDITOR                                      ARREARAGE, IF                                                     TOTAL
                                                       ACCOUNT                                   RATE           PAYMENT ON                                 PAYMENT
                                                                           ANY                                                         PAYMENTS
                                                       NUMBER                                                   ARREARAGE                                 DISBURSING
                                                                                                                                                             AGENT

         Rushmore Loan Management                                             $62,773.09        0.00 %                 Pro-Rata            $62,773.09     ❑Trustee
         Services, Inc                                                                                                                                    ✔Debtor
                                                                                                                                                          ❑


                                                                                   CLASS 3A

                                              UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR
         Check one.

            ✔
            ❑     None. If “None” is checked, the rest of this form for Class 3A need not be completed.



                                                                                   CLASS 3B

                                 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE
                                   BIFURCATED AND PAID IN FULL DURING THE TERM OF THIS PLAN.
         Check one.

            ✔
            ❑     None. If “None” is checked, the rest of this form for Class 3B need not be completed.



                                                                                   CLASS 3C

                                 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE
                                PAID IN FULL DURING THE TERM OF THIS PLAN (WITHOUT BIFURCATION),
                                            INCLUDING CURE OF ARREARS, IF APPLICABLE.
         Check all that apply.

            ✔
            ❑     None. If “None” is checked, the rest of this form for Class 3C need not be completed.



                                                                                   CLASS 3D

                                                  SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506
         Check one.

            ✔
            ❑     None. If “None” is checked, the rest of this form for Class 3D need not be completed.



                         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

         April 2019                                                                   Page 5                                         F 3015-1.01.CHAPTER13.PLAN




5 of 8                                                                                                                                                               18/11/2020, 17:10
Form                                                                                         https://app1.jubileepro.com/Forms/CACB_Plan_2017/55857?formId=193
           Case 6:20-bk-16950-MH                            Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15                                                   Desc
                                                             Main Document    Page 6 of 8


                                                                                    CLASS 4

                                     OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                                      AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                         WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)
         Check one.

              ✔
              ❑       None. If “None” is checked, the rest of this form for Class 4 need not be completed.



                                                                                   CLASS 5A

                                     NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
         Allowed nonpriority unsecured claims not separately classified must be paid pursuant to Section I.B. above.



                                                                   SEPARATE CLASSIFICATION:
          Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
          ✔
          ❑       None. If “None” is checked, the rest of this form for Class 5 need not be completed.



                                                                                    CLASS 6

                                                                  SURRENDER OF COLLATERAL
         Check one.

         ✔
         ❑     None. If “None” is checked, the rest of this form for Class 6 need not be completed.



                                                                                    CLASS 7

                                                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES
         Any executory contracts or unexpired leases not listed below are deemed rejected.

         Check one.

         ✔
         ❑     None. If “None” is checked, the rest of this form for Class 7 need not be completed.


         Section III. PLAN SUMMARY

                                      CLASS 1a                                                                                        $0.00

                                      CLASS 1b                                                                                        $0.00

                                      CLASS 1c                                                                                        $0.00

                                      CLASS 2                                                                                   $62,773.09

                                      CLASS 3B                                                                                        $0.00

                                      CLASS 3C                                                                                        $0.00

                                      CLASS 3D                                                                                        $0.00

                                      CLASS 4                                                                                         $0.00


                         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

         April 2019                                                                   Page 6                                         F 3015-1.01.CHAPTER13.PLAN




6 of 8                                                                                                                                                           18/11/2020, 17:10
Case 6:20-bk-16950-MH   Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15   Desc
                         Main Document    Page 7 of 8
Case 6:20-bk-16950-MH   Doc 31 Filed 11/19/20 Entered 11/19/20 13:24:15   Desc
                         Main Document    Page 8 of 8
